DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al., US Patent No. 3,936,342 (hereinafter referred to as Matsubara) in view of Monzyk et al., US Patent Application Publication No. 2011/0200754 (hereinafter referred to as Monzyk).   
Regarding claims 1-9, Matsubara discloses a primer composition and a steel plate bonding process which is formed by heat curing at 240°C a resin composition comprising; an epoxy resin, up to 50 wt% of a phenol resin having an orthocresol component wherein the phenol resin has a number-average molecular weight of 250 to 350 (as recited in component (A) of claim 1 and reads on claims 2-3) (Col. 1-2/L. 67-12 and Col. 2-3/L. 42-2) and a solvent (as recited in component (C) of claim 1) (Para. [0069]) and then a dried film of a polyamide resin was put between steel sheets and the resultant assembly is hot-pressed to form the primer coating film comprising a polyamide resin (Col. 6/L. 11-45) 
Matsubara discloses all the limitations discussed above but does not explicitly disclose the polyamide resin of the primer composition as recited in component (B) of claim 1 although polyamide resins are discussed for use in the steel plate bonding process as discussed above.      
Monzyk discloses a primer coating composition comprising a 45 to 95 wt% of a polyamide resin (as recited in component (B) of claim 1) (Para. [0018], [0024], [0068] and [0119]) to which is added phosphate-based compounds (as recited in claims 4-5) (Para. [0022]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyamide resin of Monzyk in the composition of Matsubara in order to enhance the adhesion properties of the composition.       

Regarding claims 10-20, see discussion above.  

Claim Rejections - 35 USC § 103
Claims 1-2, 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwada et al., US Patent Application Publication No. 2005/0276983 (hereinafter referred to as Kashiwada) in view of Monzyk.  
Regarding claims 1-2 and 4-9, Kashiwada discloses a primer coating and a topcoat consisting of a thermoplastic resin, such as a polyamide resin (reads on claims 1 and 6-9) (see Abstract and Para. [0059], [0069] and Example 16) comprising an epoxy resin, 10% of a phenol-based resin containing p-cresol (phenol resin being a resol-type as recited in component (A) of claim 1 and reads on claim 2) (Para. [0072] and see Tables 2-3/Examples 7 and 16)), an anti-corrosive agent including a phosphate-based compound (as recited in component (D) of claim 4 and reads on claim 5) (Para. [0006] and [0048]-[0053]), and a solvent (as recited in component (C) of claim 1 (Para. [0054]).  
Kashiwada discloses all the limitations discussed above but does not explicitly disclose the polyamide resin of the primer composition as recited in component (B) of claim 1 although polyamide resins are discussed for use in the top coat as discussed above.    
Monzyk discloses a primer coating composition comprising a 45 to 95 wt% of a polyamide resin (as recited in component (B) of claim 1) (Para. [0018], [0024], [0068] and [0119]) to which is added phosphate-based compounds (as recited in claims 4-5) (Para. [0022]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyamide resin of Monzyk in the composition of Kashiwada as it is a simple substitution of one known element for another in order to obtain predictable results.  

Regarding claims 11-20, see discussion above.  

Conclusion
 6.         There was an unused X reference from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771